Richard B. Adkisson, Chief Justice, dissenting. In Hall v. State, 281 Ark. 282, 663 S.W.2d 926 (1984), I dissen ted when this court set aside a j udgmen t of conviction after a plea of guilty because the defendant’s attorney had overlooked this Court’s Rule 30 regarding a speedy trial. This procedural rule did not in any way affect the defendant’s voluntary plea of guilty. He admitted his guilt and he still has not denied it. Here we are allowing an accused to vitiate her judgment of guilt although she admittedly received a fair trial. Earlier I dissented in this case when we dismissed petitioner’s original petition to proceed under Rule 37. Rasmussen v. State, 280 Ark. 472, 475, 658 S.W.2d 867 (1983). In neither of these cases have the convicted petitioners even suggested that they were not guilty or that they were denied a fair determination of guilt, but in each case they seek to have their convictions set aside because of a procedural technicality.